DEMAND NOTE

This Demand Note Payable on Demand (the "Note") is made and effective this 2nd
day of April, 2018,




BETWEEN:

CONNECT X CAPITAL MARKETS, LLC (the "Lender"), a limited liability company with
its principal place of business located at:




15500 Roosevelt Blvd, Suite 301

Clearwater, FL  33760




AND:

ENDURANCE EXPLORATION GROUP, INC., (the "Borrower"), a corporation organized and
existing under the laws of the State of Nevada, with its principal place of
business located at:




15500 Roosevelt Blvd, Suite 301

Clearwater, FL  33760




FOR VALUE RECEIVED, the undersigned Borrower jointly and severally promises to
pay to the order of Lender, the sum of Three Hundred Thirty-Seven Thousand
Dollars ($337,000) together with interest of five percent (5%) per annum on the
unpaid balance from the date of this Note. The entire principal and any accrued
interest shall be fully and immediately payable UPON DEMAND of Lender thereof,
but no later than December 1, 2023.




Upon default in making payment within thirty (30) days of demand, and providing
this note is turned over for collection, Borrower agrees to pay all reasonable
legal fees and costs of collection to the extent permitted by law. This note
shall take effect as a sealed instrument and be enforced in accordance with the
laws of the State of Florida.  All parties to this note waive presentment,
notice of non-payment, protest and notice of protest, and agree to remain fully
bound notwithstanding the release of any party, extension or modification of
terms, or discharge of any collateral for this note.




This Note is and will be secured by a certain first priority security interest
in all of the tangible and intangible property of the Borrower, to be recorded
in all applicable governmental offices. The parties shall execute a separate
security agreement, in form and substance acceptable to the Lender in all
respects. Borrower agrees to execute any such security agreements presented by
the Lender or other documents required by the Lender in order to perfect its
security interest in the above described property. Said Security Agreement and
any other instruments and documents executed in connection with or given as
security for this Note shall hereinafter be referred to collectively as the
“Loan Documents.” All of the terms, covenants, conditions, representations and
warranties contained in the Loan Documents are hereby made part of this Note to
the same extent and with the same force and effect as if fully set forth herein.




IN WITNESS WHEREOF, the undersigned has caused this Demand Note to be duly
executed as of the date first written above.




LENDER

BORROWER




CONNECT X CAPITAL MARKETS, LLC

ENDURANCE EXPLORATION GROUP, INC.,

a Florida limited liability company

a Nevada corporation










/s/ David Lopez

/s/ Carl Dilley

David Lopez, Manager

Carl Dilley, Officer and Director








Page 1 of 1


